By the Court:
In this case the witness, Joseph P. Jones, wrote his name. The other witness, William H. Ford, wrote the abbreviation “Wm.” and the first down stroke of the initial “H.” The second down stroke of the “H.” is indistinct but discernible; and there the signing stopped, as if the ink ceased to flow. Some faint marks as if of a pen point are discernible through a powerful glass, where the name “Ford” should have been; but no letter can be traced. It is not a case of faded ink, but of failure to write. No person can tell from an examination of the paper whether the witness’ name was William H. Ford or William H. Smith, or William H. anything. The word Ford is an essential part of the witness’ name. Under these circumstances I must find that the witness Ford did not sign his name as a wit*125ness, and it consequently follows that the proposed will of Feb’y 24, 1876, was not properly executed and is not the will of deceased. The paper of Feb’y 14, 1876, is properly executed, and is the will of deceased.